United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1584
                                   ___________

Lester R. Ramer,                     *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: September 7, 2010
                                Filed: September 30, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Lester Ramer appeals the tax court’s1 adverse grant of summary judgment in
this tax-deficiency action. Ramer has also filed a motion challenging the tax court’s
return of certain documents for noncompliance with the court’s rules, and a motion
to “strike” certain federal rules and statutes.

      Upon careful de novo review of the tax court’s summary judgment decision, see
Nestle Purina Petcare Co. v. Comm’r, 594 F.3d 968, 970 (8th Cir. 2010) (standard for
reviewing tax court’s summary judgment decision), petition for cert. filed, 78

      1
       The Honorable L. Paige Marvel, United States Tax Court Judge.
U.S.L.W. 3653 (U.S. Apr. 30, 2010) (No. 09-1339), we conclude that the grant of
summary judgment was proper for the reasons stated by the tax court, and we find no
merit to any of Ramer’s arguments on appeal.

      Accordingly, we affirm the tax court’s decision. See 8th Cir. R. 47B. We also
deny the pending motions.
                     ______________________________




                                        -2-